Fourth Court of Appeals
                               San Antonio, Texas
                                     October 18, 2018

                                   No. 04-18-00409-CR

                               Christopher CASTORENO,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR2508
                         Honorable Ron Rangel, Judge Presiding


                                     ORDER

      The Appellant’s Motion for Extension of Time to file brief is hereby GRANTED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court